Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/615,494, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application No. 62/615,494 does not provide support for the core structure has handle slots formed therein and extending fully through both fused sheets as recited in instant claim 12.
	Accordingly, claim 12 is not entitled to the benefit of the prior application. 


Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
In reference to claim 11, after “the” in line 4 and “core structure” in line 5, it is suggested to insert “twin-sheet two-sided molded plastic”; after “twin-sheet” and before “molded” in line 9, it is suggested to insert “two-sided”; after “second” and before “bodies” in line 10, it is suggested to insert “three-dimensional”; after “such” and before “core” in line 13, it is suggested to insert “twin-sheet two-sided molded plastic”;  it is suggested to amend “one structure” in line 13 to “on twin-sheet two-sided molded plastic core of the two such twin-sheet two-sided molded plastic core structures”; it is suggested to amend “the other structure” in line 14 to “an other twin-sheet two-sided molded plastic core structure of the two such twin-sheet two-sided molded plastic core structures”; after “one” and before “structure” in line 14, it is suggested to insert “twin-sheet two-sided molded plastic core”; after “other” and before “structure” in line 15, it is suggested to insert “twin-sheet two-sided molded plastic core”; before “structures” in line 16, it is suggested to insert “said two such twin-sheet two-sided molded plastic core”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 12, after “the” and before “core” in line 1, it is suggested to insert “twin-sheet two-sided molded plastic”; after “the” and before “structure” in line 1, it is suggested to insert “twin-sheet two-sided molded plastic core”; and it is suggested to amend “both fused sheets thereof” to “each of the first three-dimensional body and the second three-dimensional body”, in order to ensure consistency in the claim language. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 11, the limitation “substantially similar” is recited in lines 2-3, it is unclear what is meant by “similar” and how the first and second three-dimensional bodies must be modified to be considered “similar” (i.e., similar in composition, similar in number of rows, similar in number of columns, similar in number of receptacles, similar in overall structure, etc.). For the purpose of examination “substantially similar” will be interpreted as having a first sheet and a second sheet of plastic including a configuration that each displays an array of receptacles or cavities having sidewalls and floors formed throughout the sheets as recited in the instant applications specification at paragraph [0006]. Clarification is requested. 
The limitation “the receptacle openings” is recited in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination “the receptacle openings” are interpreted as openings of the receptacles of the rows and columns or receptacles. Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pepe et al. (US 2006/0177635) (Pepe) in view of Uema et al. (JP 2011-110847) (Uema).
The examiner has provided a machine translation of JP 2011-110847 Abstract and Description. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 11, Pepe teaches a 2-layer material having opposing protrusions, forming a structural sheet good which may be cut, folded or formed into a variety of articles; the material is a plastic material ([0003]; [0030]) (corresponding to a twin-sheet two-sided molded plastic core structure). 
	Pepe further teaches the two layers are essentially parallel and joined by protrusions; the layers are made of plastic material ([0030]) (corresponding to first and second sheets of plastic). Pepe further teaches each layer or sheet in the two layer material includes columns and rows of protrusions ([0045]-[0046]); Fig. 2 is a cross-sectional view of a two-sheet structural material wherein the projections have a generally hemispherical shape and are sized such that when the opposing protrusion are interdigitated [nested], their sides are in approximate tangential contact; each or all of the points of contact may be the situs of a bond between the opposing sheets, the bond maybe a weld of an adhesive joining ([0041];[0044]) (corresponding to first and second substantially similar three-dimensional bodies having rows and columns of receptacles; said first and second three-dimensional bodies being fused together in mutually inverted and offset orientations such that the receptacles of the first body nest between and are fused to the inverted receptacles of the second body to form said twin-sheet plastic core structures wherein the receptacles in the first and second bodies open outwardly in opposite directions). 
	Pepe does not explicitly teach inwardly sloping sidewalls extending to floors wherein the receptacle openings on both sides of the core structure are bordered by a pattern of coplanar ribs intersecting orthogonally to form coplanar lands, the ribs between lands are at least partially hollow; and the ribs between land being recessed relative to the plane of the lands, as presently claimed. However, Pepe discloses variation of protrusion size and shape allows one to vary the torsional properties across a part made using the 2-layer material; and further, many different shapes may be used for the protrusions ([0030]; [0047]).
	Uema teaches a plate material whose rigidity is increased by forming an uneven portion ([0001]). The plate material is a resin material or the like, the uneven portion can be formed by hot pressing ([0022]). 
	Uema further teaches the plate material whose rigidity is increased by forming the uneven portion, and the uneven portion is a first reference plane and an intermediate reference, which are three virtual plane sequentially arranged in parallel at predetermined intervals; a first region (i.e., land) in which an octagonal outer contour portion is arranged on the first reference plane and an octagonal outer contour portion arranged on the second reference plane with the surface and the second reference plane as a reference; it has two regions and an intermediate region (i.e., rib) in which a square outer contour portion is arranged on the intermediate reference plane, and when viewed from the vertical direction of the intermediate reference plane, the first region and the intermediate region alternate; there is a first row arranged in a straight line and a second row in which the second region (i.e., receptacle) and the intermediate region are alternately arranged in the same direction as the arrangement direction of the first row, and these corresponding to receptacle openings are bordered by a pattern of coplanar ribs intersecting orthogonally to form coplanar lands; the ribs between lands being recessed relative to the plane of the lands).
	Uema further teaches each of the first region, the second region, and the intermediate region is connected by the first skirt portion, the second skirt portion, or the third skirt portion that is inclined to the reference plane ([0011]) (corresponding to inwardly sloping sidewalls). Uema further teaches since the plate has such a structure, the plate material itself is a highly rigid material having excellent flexural rigidity ([0012]).
	In light of the motivation of Uema, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the sheets of 
	Given that Pepe in view of Uema teaches a 2-layer material substantially identical to the presently claimed twin-sheet two-sided molded plastic core, it is clear that when two such structural materials of Pepe in view of Uema are stacked such that the first regions (i.e., lands) of the first structure overlie the second regions (i.e., receptacles) of the other structure and the intermediate regions (i.e., ribs) of the said one structure orthogonally engage intermediate regions of the said other structure, sideways slippage between the stacked structure is intrinsically prevented.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Additionally, although Pepe in view of Uema does not explicitly teach the sheets are “thermoformed” as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Pepe in view of Uema meets the requirements of the claimed product, Pepe in view of Uema clearly meets the requirements of the present claim.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of Uema as applied to claim 11 above, and further in view of Gruber et al. (US 2003/0019403) (Gruber).
In reference to claim 12, Pepe in view of Uema teaches the limitations of claim 11, as discussed above.
	Pepe in view of Uema does not explicitly teach the 2-layer material has handle slots formed therein and extending fully through both fused sheets thereof, as presently claimed. 
	Gruber teaches an article or device for use in stacking adjacent pairs of pallets ([0012]). The device including a plurality or raised portions or lands separated by a plurality of lowered portions or valleys ([0012]-[0013]).
Gruber further teaches the device has a first and second sections having a substantially identical shape to facilitate manufacture of the device using, for example, two identical, injection-molded plastic halves ([0031]). Each section includes a pair of integral handles, to facilitate handling of the device ([0034]) (corresponding to handle slots formed therein and extending fully through both fused sheets).
In light of the motivation of Gruber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the 2-layer .
Response to Arguments
In response to amended Fig. 8, which has been amended to include reference number “61”, the previous objection to the Drawings are withdrawn from record.

In response to amended claim 11, which has been amended to recite “substantially similar” the previous objection to the Specification is withdrawn. However, it is noted the amendment has necessitated a new set of 35 U.S.C. 112(b) rejection, as set forth above. 

In response to amended claim 11, the previous Claim Objections have been withdrawn. However, the amendment necessitates a new set of Claim Objections, as discussed above.

In response to amended claim 11, portions of the previous 35 U.S.C. 112(b) rejection are withdrawn, however, the previous 35 U.S.C. 112(b) rejection with respect to the limitation “the receptacle openings” is maintained, as set forth in the rejection above.

In response to amended claim 11, which recites a twin-sheet two-sided molded plastic core structure comprising: first and second sheets of plastic thermoformed into first and second substantially similar three-dimensional bodies having rows and columns of receptacles with inwardly sloping sidewalls extending to floors wherein the receptacle openings on both sides of the core structure are bordered by a pattern of coplanar ribs intersecting orthogonally to from coplanar lands, it is noted that Ros et al. (US 2017/0120553) (Ros) and Shimizu et al. (US 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784